Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the preliminary amendment filed 03/23/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 46, 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 46 and 47 wherein the access conduit is disposed in an axially slidable relation relative to an elongate shaft of the delivery catheter such that an axial position of the distal end of the access conduit may be adjusted by adjusting an axial position of a proximal end of the access conduit relative to the elongate shaft, wherein the access conduit is configured to rotate about a longitudinal axis thereof relative to an elongate shaft of the delivery catheter such that a circumferential position of the distal end of the access conduit may be adjusted by adjusting an axial position of a proximal end of the access conduit relative to an elongate shaft of the delivery catheter.
The Office agrees the art of record fails to teach or suggest these features. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites several trademarks. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
Claims 43-45, 48-53, 58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0019665 (Dehdashtian et al.) in view of U.S. Patent Publication Number 2011/0230952 (Kassab et al.)
Regarding claim 43, 48, 53 Dehdashtian et al. discloses as shown in Figures 1-16D, a delivery system (introducer assembly 130, see paragraph [0076]) comprising a delivery catheter (main catheter assembly 180, see paragraph [0138]) and an outer sheath (sheath 134, see paragraph [0076]), the delivery system including a stent graft (graft 10, see paragraph [0086]]) in a radially constrained state positioned relative to the delivery catheter of the delivery system; see paragraph [0148]. 
Dehdashtian fails to the delivery catheter has an elongate tubular access conduit, the graft is positioned such that a distal end of the elongate tubular access conduit is disposed between an outer surface of the stent graft and an inner surface of the outer sheath, wherein the distal end of the access conduit is positioned between a distal end of a proximal overlap section, which extends distally from a proximal end of the stent graft, and a proximal end of a distal seal section, which extends proximally from a distal end of the stent graft, and wherein the proximal overlap section is configured to couple and seal an inner surface of an inner lumen of an endoluminal prosthesis, and wherein a distal port of the access conduit is configured to be in fluid communication with an interior volume of an enlarged portion of a patient’s vessel.
Kassab et al., from the same field of endeavor teaches a similar delivery system  as shown in Figures 6A, 8A-8C where the delivery catheter (catheter 612) an elongate tubular access conduit (portion of tube 515 shown in Figure 8A, see paragraph [0098]), the graft is positioned such that a distal end of the elongate tubular access conduit would be disposed between an outer surface of the stent graft and an inner surface of an outer sheath disposed about it, wherein the distal end of the access conduit is positioned between a distal end of a proximal overlap section (generally indicated as A), which extends distally from a proximal end of the stent graft, and a proximal end of a distal seal section (generally indicated as B), which extends proximally from a distal end of the stent graft, and wherein the proximal overlap section is configured to couple and seal an inner surface of an inner lumen of an endoluminal prosthesis, and wherein a distal port (distal most opening shown in Figure 8a) of the access conduit is configured to be in fluid communication with an interior volume of an enlarged portion of a patient’s vessel, wherein a distal section of the access conduit has a resilient preformed curved shape that may be used to position the distal port of the access conduit with the interior volume of the enlarged portion of the patient's vessel, wherein the access conduit comprises a thin-walled flexible collapsible tube, for the purpose of sucking or siphoning out accumulated blood and/or other tissue or matter and to collapse the wall of aneurysmic sac to decrease blood-clot volume.

    PNG
    media_image1.png
    487
    314
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the  claimed invention to modify the delivery system disclosed by Dehdashtian to include tube 515 such that it extended over the outer surface of the graft, so modified would result in a distal end of the elongate tubular access conduit is disposed between an outer surface of the stent graft and an inner surface of the outer sheath in order to configure the delivery system to suck or siphon out accumulated blood and/or other tissue or matter and to collapse the wall of aneurysmic sac to decrease blood-clot volume.
Regarding claim 44, 45 Since Dehdashtian  discloses the graft can be at least 2.6 cm; see paragraph [0089];  it follows that a proximal overlap section of the stent graft includes an axial length of about 1 cm to 5 cm wherein the distal seal section includes an axial length of about 1 cm to about 10 cm.
Regarding claim 49, Dehdashtian   fails to disclose wherein the endoluminal prosthesis includes an inflatable portion and an interior volume in fluid communication with an inflation port, and a proximal end of a fill tube of the delivery catheter releasably coupled to the inflation port.
Kassab et al., from the same field of endeavor teaches a similar delivery system as shown in Figure 16, where the graft includes an inflatable portion (balloons 1606, 108, see paragraph [0134]) and an interior volume in fluid communication with an inflation port, and a proximal end of a fill tube of the delivery catheter releasably coupled to the inflation port, for the purpose of facilitating effective sealing of the graft in the body lumen and preventing leaks beyond of the boundaries of the graft. See paragraph [0134].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the delivery system disclosed by Dehdashtian such that the graft included an inflatable portion as taught by Kassab in order to facilitat effective sealing of the graft in the body lumen and preventing leaks beyond of the boundaries of the graft
Regarding claims 50-52,  Dehdashtian et al. discloses wherein the stent graft comprises a self-expanding stent graft, wherein the stent graft comprises an elongate tubular stent graft. See paragraphs [0081], [0086].
Regarding claims 58-60 Dehdashtian et al. discloses as shown in Figures 1-16D, a delivery system (introducer assembly 130, see paragraph [0076]) comprising a delivery catheter (main catheter assembly 180, see paragraph [0138]) and an outer sheath (sheath 134, see paragraph [0076]), the delivery system including a stent graft (graft 10, see paragraph [0086]]) in a radially constrained state positioned relative to the delivery catheter of the delivery system, wherein the proximal overlap section has an axial length sufficient to couple and seal to an inner surface of an inner lumen of an endoluminal prosthesis and the distal seal section has an axial length sufficient to couple and seal to an inner surface of a patient's vessel; see paragraph [0148]. 
Dehdashtian fails to the delivery catheter has an elongate tubular access conduit, the graft is positioned such that a distal end of the elongate tubular access conduit is disposed between an outer surface of the stent graft and an inner surface of the outer sheath, wherein the distal end of the access conduit is positioned between a distal end of a proximal overlap section, which extends distally from a proximal end of the stent graft, and a proximal end of a distal seal section, which extends proximally from a distal end of the stent graft, and wherein the proximal overlap section is configured to couple and seal an inner surface of an inner lumen of an endoluminal prosthesis, and wherein a distal port of the access conduit is configured to be in fluid communication with an interior volume of an enlarged portion of a patient’s vessel.
Kassab et al., from the same field of endeavor teaches a similar delivery system  as shown in Figures 6A, 8A-8C where the delivery catheter (catheter 612) an elongate tubular access conduit (portion of tube 515 shown in Figure 8A, see paragraph [0098]), the graft is positioned such that a distal end of the elongate tubular access conduit would be disposed between an outer surface of the stent graft and an inner surface of an outer sheath disposed about it, wherein the distal end of the access conduit is positioned between a distal end of a proximal overlap section (generally indicated as A), which extends distally from a proximal end of the stent graft, and a proximal end of a distal seal section (generally indicated as B), which extends proximally from a distal end of the stent graft, and wherein the proximal overlap section is configured to couple and seal an inner surface of an inner lumen of an endoluminal prosthesis, and wherein a distal port (distal most opening shown in Figure 8a) of the access conduit is configured to be in fluid communication with an interior volume of an enlarged portion of a patient’s vessel, wherein a distal section of the access conduit has a resilient preformed curved shape that may be used to position the distal port of the access conduit with the interior volume of the enlarged portion of the patient's vessel, wherein the access conduit comprises a thin-walled flexible collapsible tube, for the purpose of sucking or siphoning out accumulated blood and/or other tissue or matter and to collapse the wall of aneurysmic sac to decrease blood-clot volume.

    PNG
    media_image1.png
    487
    314
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the  claimed invention to modify the delivery system disclosed by Dehdashtian to include tube 515 such that it extended over the outer surface of the graft, so modified would result in a distal end of the elongate tubular access conduit is disposed between an outer surface of the stent graft and an inner surface of the outer sheath in order to configure the delivery system to suck or siphon out accumulated blood and/or other tissue or matter and to collapse the wall of aneurysmic sac to decrease blood-clot volume.
Regarding claims 61, 62 Dehdashtian et al. discloses as shown in Figures 1-16D, a delivery system (introducer assembly 130, see paragraph [0076]) comprising a delivery catheter (main catheter assembly 180, see paragraph [0138]) and an outer sheath (sheath 134, see paragraph [0076]), the delivery system including a stent graft (graft 10, see paragraph [0086]]) in a radially constrained state positioned relative to the delivery catheter of the delivery system, wherein the proximal overlap section has an axial length sufficient to couple and seal to an inner surface of an inner lumen of an endoluminal prosthesis and the distal seal section has an axial length sufficient to couple and seal to an inner surface of a patient's vessel; see paragraph [0148]. 
Dehdashtian fails to the delivery catheter has an elongate tubular access conduit, the graft is positioned such that a distal end of the elongate tubular access conduit is disposed between an outer surface of the stent graft and an inner surface of the outer sheath, wherein the distal end of the access conduit is positioned between a distal end of a proximal overlap section, which extends distally from a proximal end of the stent graft, and a proximal end of a distal seal section, which extends proximally from a distal end of the stent graft, and wherein the proximal overlap section is configured to couple and seal an inner surface of an inner lumen of an endoluminal prosthesis, and wherein a distal port of the access conduit is configured to be in fluid communication with an interior volume of an enlarged portion of a patient’s vessel.
Kassab et al., from the same field of endeavor teaches a similar delivery system  as shown in Figures 6A, 8A-8C where the delivery catheter (catheter 612) an elongate tubular access conduit (portion of tube 515 shown in Figure 8A, see paragraph [0098]), the graft is positioned such that a distal end of the elongate tubular access conduit would be disposed between an outer surface of the stent graft and an inner surface of an outer sheath disposed about it, wherein the distal end of the access conduit is positioned between a distal end of a proximal overlap section (generally indicated as A), which extends distally from a proximal end of the stent graft, and a proximal end of a distal seal section (generally indicated as B), which extends proximally from a distal end of the stent graft, and wherein the proximal overlap section is configured to couple and seal an inner surface of an inner lumen of an endoluminal prosthesis, and wherein a distal port (distal most opening shown in Figure 8a) of the access conduit is configured to be in fluid communication with an interior volume of an enlarged portion of a patient’s vessel, wherein a distal section of the access conduit has a resilient preformed curved shape that may be used to position the distal port of the access conduit with the interior volume of the enlarged portion of the patient's vessel, wherein the access conduit comprises a thin-walled flexible collapsible tube, a thrombogenic agent (fibrin, see paragraph [0110]) for delivery through the inner lumen and from the distal port of the access conduit, for the purpose of sucking or siphoning out accumulated blood and/or other tissue or matter and to collapse the wall of aneurysmic sac to decrease blood-clot volume.

    PNG
    media_image1.png
    487
    314
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the  claimed invention to modify the delivery system disclosed by Dehdashtian to include tube 515 such that it extended over the outer surface of the graft, so modified would result in a distal end of the elongate tubular access conduit is disposed between an outer surface of the stent graft and an inner surface of the outer sheath in order to configure the delivery system to suck or siphon out accumulated blood and/or other tissue or matter and to collapse the wall of aneurysmic sac to decrease blood-clot volume.



Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0019665 (Dehdashtian et al.) in view of U.S. Patent Publication Number 2011/0230952 (Kassab et al.)  is/are rejected under 35 U.S.C. 103 as being unpatentable over 54 as applied to claim 54 above, and further in view of U.S. Patent Publication Number 2003/0036727 (Schock)
Regarding claim 54, Dehdashtian in view of Kassab fail to disclose  wherein the access conduit comprises a nominal wall thickness of about 0.0005 inches to about 0.003 inches.
Schock,, from a related field of endeavor teaches a similar conduit (central tube 4, see paragraph [0032])  as shown in Figure 1 where the conduit comprises a nominal wall thickness of about 0.0005 inches to about 0.003 inches for the purpose of resisting collapse if a vacuum is applied. See paragraph [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system disclosed by Dehdashtian in view of Kassab by making tube 515 have a thickness of about 0.0005 inches to about 0.003 inches in order to resist collapse if a vacuum is applied.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0019665 (Dehdashtian et al.) in view of U.S. Patent Publication Number 2011/0230952 (Kassab et al.)  is/are rejected under 35 U.S.C. 103 as being unpatentable over 54 as applied to claim 54 above, and further in view of U.S. Patent Publication Number 2003/0149395 (Zawacki)
Regarding claim 55, Dehdashtian in view of Kassab fail to disclose the tubular structure of the access conduit comprises expanded polytetrafluoroethylene (ePTFE).
Zawacki,, from a related field of endeavor teaches a similar conduit (tube, see paragraph [0029])  as shown in Figure 1 with a tubular structure of expanded polytetrafluoroethylene (ePTFE). See paragraph [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system disclosed by Dehdashtian in view of Kassab by substituting the material of the conduit disclosed by Dehdashtian in view of Kassab for the material of the conduit disclosed by Zawacki because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claim(s) 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0019665 (Dehdashtian et al.) in view of U.S. Patent Publication Number 2011/0230952 (Kassab et al.)  is/are rejected under 35 U.S.C. 103 as being unpatentable over 43 as applied to claim 54 above, and further in view of U.S. Patent Publication Number 2001/0041896 (Reily et al.)
Regarding claim 56, Dehdashtian in view of Kassab fail to wherein the access conduit comprises a rigid self-supporting tube.
Reily et al, from a related field of endeavor teaches a similar conduit (tube, see paragraph [0047])  as shown in Figure 1 wherein the access conduit comprises a rigid self-supporting tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system disclosed by Dehdashtian in view of Kassab by substituting the material of the conduit disclosed by Dehdashtian in view of Kassab for the material of the conduit disclosed by Reily because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2002/0019665 (Dehdashtian et al.) in view of U.S. Patent Publication Number 2011/0230952 (Kassab et al.)  is/are rejected under 35 U.S.C. 103 as being unpatentable over 43 as applied to claim 43 above, and further in view of U.S. Patent Publication Number 2002/0010411 (Macoviak et al.)
Regarding claim 57, Dehdashtian in view of Kassab wherein the access conduit further comprises a radiopaque marker disposed at the distal end of the access conduit.
Macoviak et al., from a related field of endeavor teaches a similar conduit (102) that includes a radiopaque marker, for the purpose of tracing the conduit. 
It would have been obvious to one of ordinary skill in the art, before the effective filin date of the claimed invention to modify the system disclosed by Dehdashtian in view of Kassab to include the marker disclosed by Macoviak at a distal end of the conduit disclosed by Dehdashtian in view of Kassab in roder to track the distal end of the conduit disclosed by Dehdashtian in view of Kassab.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771